Citation Nr: 0925035	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a left foot 
disorder.  

2.	Entitlement to service connection for the residuals of 
tonsillitis.  

3.	Entitlement to service connection for the residuals of 
traumatic iritis of the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
February 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in July 2007.  A transcript of that hearing is 
of record.  The case was remanded by the Board in May 2008 
for additional development that included VA examinations and 
medical opinions.  The case has been returned to the Board. 

Regarding the issue of entitlement to service connection for 
residuals of traumatic iritis of the eyes, it is noted that 
the prior remand by the Board restricted the discussion to 
the left eye only.  As will be further detailed in the REMAND 
portion of this decision, the Board finds evidence in the 
record to include reference to the right eye in the 
discussion of service connection.  As such, involvement of 
both eyes will be included for appellate consideration.  This 
matter is being to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.	A left foot disorder demonstrated during service is not 
shown to be related to a current left foot disorder, which is 
most likely the result of an intercurrent injury that 
occurred after the Veteran had separated from service.  

2.	Chronic sore throats are at least as likely as not related 
to tonsillitis shown during service.  


CONCLUSIONS OF LAW

1.	A chronic left foot disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	Residuals of tonsillitis were incurred during service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in July 2005 and June 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Veteran was provided all necessary notifications in 
a March 2006 letter and in the June 2008 VCAA letter.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran is seeking service connection for a left foot 
disorder and the residuals of tonsillitis.  The Board has 
reviewed the entire evidence of record and finds a basis for 
service connection for the residuals of tonsillitis, but no 
basis to establish service connection for a left foot 
disorder.  In this regard, it is noted that review of the 
service treatment records shows that the Veteran received 
treatment while on active duty for tonsillitis in October and 
November 1981 and for complaints of left foot pain, primarily 
of the second toe, in January 1982.  On examination for 
separation from service, no pertinent abnormality was 
indicated.   

Evidence of treatment subsequent to service includes VA 
outpatient treatment records, dated in August 1990, that show 
that the Veteran was treated for a left calcaneous fracture 
at that time.  It was noted that he had fallen from 20 feet 
off of a roof several days earlier and required surgical 
treatment, with an open reduction, internal fixation 
procedure.  In testimony before the undersigned in July 2007, 
the Veteran indicated that the degenerative disease of his 
left foot had pre-dated that injury and had started during 
service.  At that time, he also testified regarding his 
chronic sore throat disorder, that, he believed was related 
to the tonsillitis for which he was treated during service.  

An examination was conducted by VA in November 2008.  At that 
time, the examiner reviewed the Veteran's medical records 
relative to a left foot disorder and noted the X-ray evidence 
of a screw in place in the left calcaneous.  An opinion was 
rendered that the Veteran's current left foot condition was 
not related to any reported injuries of the left foot during 
service, but to a fall after discharge, with fracture of the 
left calcaneus.  The Veteran had normal post-operative 
residuals that were not related to the military.  Also during 
November 2008, the Veteran underwent an examination of the 
throat that included a diagnosis that the throat was normal.  
The Veteran did have complaints of recurrent sore throats 
that had no significant effects on his usual occupation or 
his daily activities.  The examiner rendered an opinion that 
the Veteran's recurrent sore throats were at least as likely 
as not a condition that was related to tonsillitis while in 
the military.  

The Veteran did not manifest a chronic left foot disorder 
during service.  Rather he is shown to have had complaints of 
left foot, or toe, pain in 1982, with no further complaints 
during service and no findings related to the left foot at 
the time of separation from service.  The record shows that 
the Veteran sustained an injury several years after service 
in a fall from a roof and the VA examiner who evaluated the 
Veteran's disorder in 2008 found that the current foot 
disability was more likely than not related to that injury.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was treated for tonsillitis while on active duty 
and testified at the personal hearing before the undersigned 
that he suffered from recurrent sore throats over the years 
since service.  In a Veteran's claim for benefits, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when either a layperson is competent 
to identify the medical condition; the layperson is reporting 
a contemporaneous medical diagnosis, or where lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F. 3d 
1372 (2007).  Although the VA examination in November 2008 
was considered to be normal, the VA examiner offered the 
opinion that the 


Veteran's recurrent sore throats were at least as likely as 
not related to tonsillitis during service.  Given this 
positive medical opinion, resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left foot disorder is denied.  

Service connection for residuals of tonsillitis is granted.  


REMAND

The Veteran is also seeking service connection for residuals 
of traumatic iritis of the eyes.  Review of the record shows 
that at the Board personal hearing on appeal he testified 
that he had sustained an injury of the left eye that caused 
blurring of vision.  Review of the service treatment records 
shows no iritis of the left eye, but does show iritis of the 
right eye for which the Veteran received treatment in 
December 1983.  

The Veteran was afforded an examination by VA in November 
2008 at which time vitreous floaters were diagnosed.  This 
examination was scheduled as a result of the May 2008 remand 
by the Board that ordered the examination, which was to 
include a medical opinion regarding whether it was at least 
as likely as not that any eye disorder was related to the 
iritis shown during service.  The VA examiner did not render 
such a diagnosis.  A remand by the Board "confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).   



Accordingly, the issue of service connection for residuals of 
traumatic iritis of the eyes is REMANDED for the following 
action:

1.  The RO should contact the VA examiner who 
examined the Veteran in November 2008 and 
request an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that the vitreous 
floaters are related to the traumatic iritis 
for which the Veteran was treated while on 
active duty.  

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to ascertain the current nature 
and extent of any eye disorder.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent of more) that any 
eye disorder is related to service.  The 
relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The VA 
examiner should provide a rationale for all 
conclusions reached.  

2.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


